MAGYAR BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR

JOHN FITZGERALD

 

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR JOHN FITZGERALD (the “Plan”) is
effective as of May 23, 2019, and is entered into by Magyar Bank (the “Bank”)
and John Fitzgerald (“Executive”).

WHEREAS, the purpose of the Plan is to provide additional retirement benefits to
Executive, who, as a member of senior management, has contributed significantly
to the success of the Bank, and whose continued services are vital to the Bank’s
continued growth and success; and

WHEREAS, this Plan is intended to be an unfunded, non-qualified deferred
compensation plan that complies with Sections 451 and 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
and is also intended to be a “top hat” pension plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

ARTICLE I

DEFINITIONS

 

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1“Accrued Benefit” means, as of any date, the liability that should be accrued
by the Bank under generally accepted accounting principles (“GAAP”) to reflect
the Bank’s obligation to Executive under the Plan.

 

1.2“Administrator” means the Bank and/or its Board of Directors, provided,
however, the Board of Directors can designate a committee of the Board of
Directors (“Committee”) as the Administrator.

 

1.3“Bank” means Magyar Bank and any successor to its business and/or assets
which assumes and agrees to perform the duties and obligations under this Plan
by operation of law or otherwise.

 

1.4“Beneficiary” means the person or persons (and, if applicable, their heirs)
designated by Executive as the beneficiary to whom the deceased Executive’s
benefits are payable. The beneficiary designation shall be made on the form
attached hereto as Exhibit A (or a similar form acceptable to the Administrator)
and filed with the Administrator. If no Beneficiary is so designated, then
Executive’s Spouse, if living, will be deemed the Beneficiary. If Executive’s
Spouse is not living at the time of Executive’s death or dies prior to payment
of the Survivor’s Benefit, then the Children of Executive will be deemed the
Beneficiaries and will take on a per stirpes basis. If there are no living
Children, then Executive’s estate will be deemed the Beneficiary. For this
purpose, the term “Children” means Executive’s children, or the issue of any
deceased Children, then living at the time payments are due the Children under
this Plan. The term “Children” shall include both natural and adopted children,
as well as stepchildren. Also, for this purpose, the term “Spouse” means the
individual to whom Executive is legally married at the time of Executive’s
death, provided, however, that the term “Spouse” shall not refer to an
individual to whom Executive is legally married at the time of death if
Executive and the individual have entered into a formal separation agreement
(provided that the separation agreement does not provide otherwise or state that
the individual is entitled to a portion of the benefits hereunder) or initiated
divorce proceedings.

 


 



1.5“Benefit Eligibility Date” shall be the date on which Executive is entitled
to commencement of benefits under the Plan.

 

(a)In the event benefits become payable on account of Executive’s Separation
from Service on or after his Normal Retirement Age, the Benefit Eligibility Date
shall be the first day of the second month following Executive’s Separation from
Service, subject to Section 1.5(f).

 

(b)In the event the Accrued Benefit becomes payable to Executive in the event of
Executive’s Separation from Service prior to his Normal Retirement Age, the
Benefit Eligibility Date shall be the first day of the second month following
the attainment of his Normal Retirement Age, subject to Section 1.5(f).

 

(c)In the event the Survivor’s Benefit becomes payable under Section 2.3 of the
Plan on account of Executive’s death, the Benefit Eligibility Date shall be the
first day of the second month following Executive’s death.

 

(d)In the event a benefit becomes payable pursuant to Section 2.5 of the Plan on
account of Executive’s Separation from Service coincident with or within two (2)
years following a Change in Control, the Benefit Eligibility Date shall be the
first day of the second month following Executive’s Separation from Service,
subject to Section 1.5(f) below.

 

(e)In the event Executive suffers a Disability while employed by the Bank, the
Benefit Eligibility Date shall be the first day of the second month following
the date Executive has been determined to have suffered a Disability in
accordance with Section 1.10 hereof.

 

(f)Notwithstanding anything in this Section 1.5 to the contrary, if Executive is
a Specified Employee of a publicly-traded company and the payment(s) are due to
Executive’s Separation from Service (other than due to death or Disability),
then the Benefit Eligibility Date shall be the first day of the seventh month
following Executive’s Separation from Service (if later than the date otherwise
specified as the Benefit Eligibility Date). The payments that otherwise would
have been received from the date of Separation from Service to the Specified
Employee’s Benefit Eligibility Date shall be aggregated and shall be paid on the
same date as the initial payment (e.g., on the first day of the seventh month)
and all remaining payments shall be made as otherwise scheduled. For purposes of
Section 409A of the Code, the payments due hereunder shall be deemed a single
payment.

 

1.6“Board of Directors” shall mean the Board of Directors of the Bank, unless
the context indicates otherwise.

 

1.7“Cause” shall mean, if Executive is subject to a written employment agreement
(or other similar written agreement) with the Bank or its holding company that
provides a definition of “Cause,” then, for purposes of this Plan, the term
“Cause” shall have meaning set forth in such agreement. Otherwise, the term
“Cause” shall mean: (i) the conviction of the Executive of a felony or of any
lesser criminal offense involving moral turpitude; (ii) the willful commission
by the Executive of a criminal or other act that, in the judgment of the Board
of Directors will likely cause substantial economic damage to the Company or the
Bank or substantial injury to the business reputation of the Company or Bank;
(iii) the commission by the Executive of an act of fraud in the performance of
his duties on behalf of the Company or Bank; (iv) the continuing willful failure
of the Executive to perform his duties to the Company or Bank (other than any
such failure resulting from the Executive’s incapacity due to Disability) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
Executive; or (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of the Executive’s employment
by the Company. Notwithstanding the foregoing, Cause shall not be deemed to
exist unless there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board of Directors is to make a
final determination whether Cause exists, if the Board of Directors determines
in good faith at a meeting of the Board of Directors, by not less than a
majority of its entire membership, that there is probable cause for it to find
that the Executive was guilty of conduct constituting Cause as described above,
the Board of Directors may suspend the Executive from his duties hereunder for a
reasonable period of time not to exceed fourteen (14) days pending a further
meeting at which the Executive shall be given the opportunity to be heard before
the Board of Directors.

 

2 

 



1.8“Change in Control” shall mean (a) a change in the ownership of the Company
or the Bank, (b) a change in the effective control of the Company or the Bank,
or (c) a change in the ownership of a substantial portion of the assets of the
Company or the Bank as defined in accordance with Section 409A of the Code.

(a)       A change in the ownership occurs on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulation
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company or the Bank
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Bank.

(b)       A change in the effective control of the Company or the Bank occurs on
the date that either (i) any one person, or more than one person acting as a
group (as defined in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or the
Bank possessing 30 percent or more of the total voting power of the stock of the
Company or the Bank, or (ii) a majority of the members of the Board of Directors
of the Company is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election, provided
that this subsection “(ii)” is inapplicable where a majority shareholder of the
Company is another corporation.

(c)       A change in a substantial portion of the Company’s or the Bank’s
assets occurs on the date that any one person or more than one person acting as
a group (as defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or the Bank that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of (i) all of the assets of the Company or the
Bank, as applicable, or (ii) the value of the assets being disposed of, either
of which is determined without regard to any liabilities associated with such
assets.

3 

 



(d)       For all purposes hereunder, the definition of Change in Control shall
be construed to be consistent with the requirements of Treasury Regulation
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance.

(e)       Notwithstanding anything herein to the contrary, the reorganization of
the Bank as the wholly-owned subsidiary of a fully converted stock holding
company in a second-step conversion shall not be deemed to be a Change in
Control.

 

1.9“Company” means Magyar Bancorp, Inc., which owns the 100% of the shares of
the Bank.

 

1.10“Disability” means, with respect to Executive, that Executive is determined
to be totally disabled by the Social Security Administration.

 

1.11“Executive” means John Fitzgerald, who has been selected and approved by the
Board of Directors to participate in the Plan.

 

1.12“Normal Retirement Age” means age sixty-five (65).

 

1.13“Normal Retirement Benefit” means an annual amount of $160,923, payable in
monthly installments.

 

1.14“Payout Period” means the time frame during which benefits payable under the
Plan shall be distributed. With respect to benefits payable following Separation
from Service at or after attainment of Normal Retirement Age the Payout Period
shall be fifteen (15) years. In all other cases, the Payout Period shall be a
single lump sum.

 

1.15“Separation from Service” means Executive’s death, retirement or other
termination of employment with the Bank within the meaning of Section 409A of
the Code. No Separation from Service shall be deemed to occur due to military
leave, sick leave or other bona fide leave of absence if the period of the leave
does not exceed six months or, if longer, so long as Executive’s right to
reemployment is provided by law or contract. If the leave exceeds six months and
Executive’s right to reemployment is not provided by law or by contract, then
Executive shall have a Separation from Service on the first date immediately
following the six-month period.

 

Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services Executive would perform after that date
(whether as an employee or as an independent contractor) would permanently
decrease to less than 50% of the average level of bona fide services performed
over the immediately preceding 36 months (or the lesser period of time in which
Executive performed services for the Bank). The determination of whether
Executive has had a Separation from Service shall be made by applying the
presumptions set forth in the Treasury Regulations under Section 409A of the
Code.

 

1.16“Specified Employee” means an individual who also satisfies the definition
of “key employee” as that term is defined in Section 416(i) of the Code (without
regard to paragraph (5) thereof).

 

4 

 



1.17“Survivor’s Benefit” means the benefit payable to Executive’s Beneficiary
following his death in accordance with Section 2.3 of the Plan.

 

ARTICLE II

BENEFITS

 

2.1       Benefit on Separation from Service on or after Normal Retirement Age.

 

If Executive has a Separation from Service after reaching his Normal Retirement
Age, Executive shall be entitled to the Normal Retirement Benefit. The benefit
under this Section 2.1 shall commence on Executive’s Benefit Eligibility Date
specified in Section 1.5(a) and shall be payable in monthly installments over
the Payout Period specified in Section 1.14(a) of the Plan.

 

2.2Separation from Service Before Normal Retirement Age.

 

If Executive has a Separation from Service (other than due to Cause or death or
coincident or within two years following a Change in Control) prior to the
attainment of his Normal Retirement Age, Executive shall be entitled to the
Accrued Benefit payable commencing on the Benefit Eligibility Date specified in
Section 1.5(b) of the Plan and payable in a single lump sum.

 

2.3  Survivor’s Benefit.

 

(a)If Executive dies while in the active service of the Bank and prior to
attaining his Normal Retirement Age, Executive’s Beneficiary shall be entitled
to no benefit under this Plan, and in lieu thereof shall be entitled to the
payment of his entire benefit described in any endorsement split-dollar life
insurance agreement between Executive and the Bank and in effect at the time of
his death (but not in excess of the net amount at risk, as defined under such
split-dollar life insurance agreement). If Executive is not a party to an
endorsement split-dollar life insurance agreement at the time of his death, the
Bank shall pay Executive’s Beneficiary the Executive’s Accrued Benefit. In
either scenario, the benefit shall be payable in a single lump sum on the
Benefit Eligibility Date specified in Section 1.5(c) of the Plan.

 

(b)If Executive dies following a Separation from Service or while in service
after reaching his Normal Retirement Age but prior to the commencement of
benefit payments to Executive, Executive’s Beneficiary shall be entitled to the
present value of the benefit payments that would have been made to Executive
payable in a single lump sum on the Benefit Eligibility Date specified in
Section 1.5(c) of the Plan.

 

(c)If Executive dies following a Separation of Service and after the
commencement of benefit payments, Executive’s Beneficiary shall be entitled to
the present value of the remaining benefit payments that would have been made to
Executive payable in a single lump sum payment no later than the Benefit
Eligibility Date specified in Section 1.5(c) of the Plan. For purposes of this
provision, the discount rate used for accounting purposes shall also be used as
the discount rate to determine the present value of any benefit.

 

 

2.4Termination for Cause. Notwithstanding any other provision of this Plan to
the contrary, if Executive is terminated for Cause prior to the attainment of
his Normal Retirement Age, all benefits under this Plan shall be forfeited by
Executive and Executive’s participation in this Plan shall become null and void.

 

5 

 



2.5Benefit Payable on Separation from Service within Two Years Following a
Change in Control. In the event a Change in Control occurs and Executive has a
Separation from Service coincident with or within two (2) years after the Change
in Control, the Bank shall pay to the Executive the benefit described in this
Section 2.3 instead of any other benefit under this Plan.

 

(a)Executive shall be entitled to the present value of the benefit that would
otherwise be due under Section 2.1 of the Plan payable commencing on the Benefit
Eligibility Date specified in Section 1.5(d), in a lump sum.

 

(b)The calculation of the present value of the benefit shall be made by
determining the present value of the Normal Retirement Benefit as of Executive’s
Normal Retirement Age and then discounting such amount to its present value as
of Executive’s date of Separation from Service. For purposes of this provision,
the discount rate shall be the rate as determined under Section 280G of the
Code.

 

(c)If the Executive is receiving payments under Sections 2.1 and a Change in
Control occurs, the Bank shall pay the full amount of the remaining payments to
the Executive in a lump sum payment no later than the date for the next
regularly scheduled payment.

 

(d)In the event of the occurrence of a Change in Control prior to the time that
the Executive attains Normal Retirement Age, the Bank shall establish an
irrevocable grantor trust that satisfies the requirements of Revenue Procedures
92-64 and 92-65, into which the Bank shall contribute amounts equal to the
present value of the future benefit obligation to Executive plus an amount
reasonably estimated to cover the trust expenses, to be held therein, subject to
the claims of the Bank’s creditors in the event of the Bank’s, or its
successor’s, “insolvency.” as herein defined. Such amounts shall be held by the
grantor trust until paid to Executive (or his Beneficiary) in such manner and at
such times as specified in this Plan. The Bank shall appoint an independent
third-party trustee to direct payments to Executive under the grantor trust and
the costs of the Trust administration shall be paid by the Bank’s successor.
Once appointed, the trustee shall not be replaced or removed by the successor to
the Bank, unless such replacement or removal is agreed to by the Executive. Any
excess remaining in the trust after payment of the Executive’s benefit in its
entirety shall be paid to the Bank’s successor. For these purposes, the Bank, or
its successor shall be deemed insolvent if (i) it is unable to pay its debts as
they become due, (ii) or the Bank, or its successor is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

2.6Benefit on Disability. If Executive suffers a Disability prior to his Normal
Retirement Age, Executive shall be entitled to receive his Accrued Benefit,
commencing on the Benefit Eligibility Date set forth in Section 1.5(e) of the
Plan, payable in a single lump sum.

 

ARTICLE III

BENEFICIARY DESIGNATION

 

Executive shall make an initial designation of primary and secondary
Beneficiaries upon initial participation in the Plan by completion of a
Beneficiary form substantially in the form provided by the Administrator, and
shall have the right to change the designation, at any subsequent time. Any
Beneficiary designation shall become effective only when receipt thereof is
acknowledged in writing by the Administrator.

 

6 

 



ARTICLE IV

EXECUTIVE’S RIGHT TO ASSETS,

ALIENABILITY AND ASSIGNMENT PROHIBITION

 

At no time shall Executive be deemed to have any lien, right, title or interest
in or to any specific investment or asset of the Bank. The rights of Executive,
any Beneficiary, or any other person claiming through Executive under this Plan,
shall be solely those of an unsecured general creditor of the Bank. Executive,
the Beneficiary, or any other person claiming through Executive, shall only have
the right to receive from the Bank those payments so specified under this Plan.
Neither Executive nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by Executive or his Beneficiary,
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.

 

ARTICLE V

ERISA PROVISIONS

 

5.1Named Fiduciary and Administrator. The Bank shall be the Named Fiduciary and
Administrator of this Plan. As Administrator, the Bank shall be responsible for
the management, control and administration of the Plan as established herein.
The Administrator may delegate to others certain aspects of the management and
operational responsibilities of the Plan, including the employment of advisors
and the delegation of ministerial duties to qualified individuals.

 

5.2Claims Procedure and Arbitration. In the event that benefits under this Plan
is not paid to Executive (or to his Beneficiary in the case of Executive’s
death) and the claimant(s) feel he or they are entitled to receive the benefits,
then a written claim must be made to the Administrator within sixty (60) days
from the date payments are refused. The Administrator shall review the written
claim and, if the claim is denied, in whole or in part, it shall provide in
writing, within thirty (30) days of receipt of such claim, its specific reasons
for such denial, reference to the provisions of this Plan upon which the denial
is based, and any additional material or information necessary for such
claimants to perfect the claim. The written notice by the Administrator shall
further indicate the additional steps which must be undertaken by claimants if
an additional review of the claim denial is desired.

 

If claimants desire a second review, they shall notify the Administrator in
writing within thirty (30) days of the first claim denial. Claimants may review
this Plan or any documents relating thereto and submit any issues and comments,
in writing, they may feel appropriate. In its sole discretion, the Administrator
shall then review the second claim and provide a written decision within thirty
(30) days of receipt of such claim. This decision shall state the specific
reasons for the decision and shall include reference to specific provisions of
this Plan upon which the decision is based.

 

No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
provisions set forth in this Section 5.2.

 

7 

 



ARTICLE VI

MISCELLANEOUS

 

6.1No Effect on Employment Rights. Nothing contained herein will confer upon
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with Executive without regard
to the existence of the Plan.

 

6.2State Law. The Plan is established under, and will be construed according to,
the laws of the State of New Jersey, to the extent such laws are not preempted
by ERISA and valid regulations published thereunder or any other federal law.

 

6.3Severability and Interpretation of Provisions. The Bank shall have full power
and authority to interpret, construe and administer this Plan and the Bank’s
interpretation and construction thereof and actions thereunder shall be binding
and conclusive on all persons for all purposes. No employee or representative of
the Bank shall be liable to any person for any actions taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to his own willful misconduct or lack of good faith. In the event
that any of the provisions of this Plan or portion hereof are held to be
inoperative or invalid by any court of competent jurisdiction, or in the event
that any provision is found to violate Code Section 409A and would subject
Executive to additional taxes and interest on the amounts deferred hereunder, or
in the event that any legislation adopted by any governmental body having
jurisdiction over the Bank would be retroactively applied to invalidate this
Plan or any provision hereof or cause the benefits under this Plan to be
taxable, then: (1) insofar as is reasonable, effect will be given to the intent
manifested in the provisions held invalid or inoperative, and (2) the validity
and enforceability of the remaining provisions will not be affected thereby. In
the event that the intent of any provision shall need to be construed in a
manner to avoid taxability, this construction shall be made by the Administrator
in a manner that would manifest to the maximum extent possible the original
meaning of such provisions.

 

6.4Incapacity of Recipient. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
The distribution shall completely discharge the Bank for all liability with
respect to the benefit.

 

6.5Unclaimed Benefit. Executive shall keep the Bank informed of his or her
current address and the current address of his Beneficiaries. If the location of
Executive is not made known to the Bank, the Bank shall delay payment of
Executive’s benefit payment(s) until the location of Executive is made known to
the Bank; however, the Bank shall only be obligated to hold the benefit
payment(s) for Executive until the expiration of three (3) years. Upon
expiration of the three (3) year period, the Bank may discharge its obligation
by payment to Executive’s Beneficiary. If the location of Executive’s
Beneficiary is not known to the Bank, Executive and his Beneficiary(ies) shall
thereupon forfeit any rights to the balance, if any, of any benefits provided
for such Executive and/or Beneficiary under this Plan.

 

6.6Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to Executive or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

 

8 

 



6.7Gender. Whenever in this Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

6.8Effect on Other Corporate Benefit Plans. Nothing contained in this Plan shall
affect the right of Executive to participate in or be covered by any qualified
or nonqualified pension, profit sharing, group, bonus or other supplemental
compensation or fringe benefit agreement constituting a part of the Bank’s
existing or future compensation structure.

 

6.9Inurement. This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and Executive, his successors, heirs,
executors, administrators, and Beneficiaries.

 

6.10Acceleration of Payments. Except as specifically permitted under this
Section 6.10 or in other sections of this Plan, no acceleration of the time or
schedule of any payment may be made under this Plan. Notwithstanding the
foregoing, payments may be accelerated hereunder by the Bank, in accordance with
the provisions of Treasury Regulation Section 1.409A-3(j)(4) and any subsequent
guidance issued by the United States Treasury Department. Accordingly, payments
may be accelerated, in accordance with requirements and conditions of the
Treasury Regulations (or subsequent guidance) in the following circumstances:
(i) as a result of certain domestic relations orders; (ii) in compliance with
ethics agreements with the Federal Government; (iii) in compliance with ethics
laws or conflicts of interest laws; (iv) in limited cash-outs (but not in excess
of the limit under Code Section 402(g)(1)(B)); (v) in the case of certain
distributions to avoid a non-allocation year under Code Section 409(p); (vi) to
apply certain offsets in satisfaction of a debt of Executive to the Bank; (vii)
in satisfaction of certain bona fide disputes between Executive and the Bank; or
(viii) for any other purpose set forth in the Treasury Regulations and
subsequent guidance.

 

6.11Headings. Headings and sub-headings in this Plan are inserted for reference
and convenience only and shall not be deemed a part of this Plan.

 

6.1212 U.S.C. §1828(k). Any payments made to Executive pursuant to this Plan or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.

 

6.13Payment of Employment and Code Section 409A Taxes. Any distribution under
this Plan shall be reduced by the amount of any taxes required to be withheld
from the distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment-related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder. In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.

 

6.14Successors to the Bank. The Bank will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank to assume expressly
and agree to perform the duties and obligations under this Plan in the same
manner and to the same extent as the Bank would be required to perform it if no
such succession had taken place.

 

9 

 



6.15Legal Fees. In the event Executive retains legal counsel to enforce any of
the terms of the Plan, the Bank will pay the reasonable legal fees and related
expenses reasonably incurred by him, but only if Executive prevails in an action
seeking legal and/or equitable relief against the Bank.

 

ARTICLE VII

AMENDMENT/TERMINATION

 

7.1This Plan may be amended or modified at any time, in whole or part, with the
mutual written consent of Executive and the Bank. Notwithstanding anything to
the contrary herein, the Plan may be amended without Executive’s consent to the
extent necessary to comply with existing tax laws or changes to existing tax
laws or to amend or terminate the Plan in accordance with Section 7.2 below.

 

7.2Termination of Plan.

 

(a)Partial Termination. The Board of Directors, at its discretion, may partially
terminate the Plan by freezing future accruals if, in its sole judgment, the
tax, accounting, or other effects of the continuance of the Plan, or potential
payments thereunder, would not be in the best interests of the Bank.

 

(b)Complete Termination. Subject to the requirements of Code Section 409A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to Executive his benefits as if Executive had
terminated employment as of the effective date of the complete termination. A
complete termination of the Plan shall occur only under the following
circumstances and conditions:

 

(i)The Board of Directors may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the benefit is included in
Executive’s (or his Beneficiary’s) gross income (and paid to Executive or his
Beneficiary) in the latest of (i) the calendar year in which the Plan
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
payment is administratively practicable.

 

(ii)The Board of Directors may terminate the Plan by Board of Directors action
taken within the 30 days preceding or 12 months following a Change in Control,
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Bank are terminated so that Executive and
all participants under substantially similar arrangements are required to
receive all amounts payable under the terminated arrangements within 12 months
of the date of the termination of the arrangements.

 

(iii)The Board of Directors may terminate the Plan at any time provided that (i)
the termination does not occur proximate to a downturn in the financial health
of the Bank, (ii) all arrangements sponsored by the Bank that would be
aggregated with this Plan under Treasury Regulations Section 1.409A-1(c) if
Executive was also covered by any of those other arrangements are also
terminated; (iii) no payments other than payments that would be payable under
the terms of the arrangements if the termination had not occurred are made
within 12 months of the termination of the arrangement (e.g., Executive’s
benefit); (iv) all payments are made within 24 months of the termination of the
arrangements; and (v) the Bank does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulations Section
1.409A-1(c) if Executive participated in both arrangements, at any time within
three years following the date of termination of the arrangement.

 

10 

 



ARTICLE VIII

EXECUTION

 

8.1This Plan sets forth the entire understanding of the Bank and Executive with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between them regarding the subject matter hereof are merged into
and superseded by this Plan.

 

8.2This Plan shall be executed in duplicate, each copy of which, when so
executed and delivered, shall be an original, but both copies shall together
constitute one and the same instrument.

 

11 

 

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed, effective as
of the day and date first above written.

 

 

ATTEST:   MAGYAR BANK         /s/ John Fitzgerald   By: /s/ Thomas Lankey JOHN
FITZGERALD           Title: Chairman of the Board 5/23/2019       Date   Date:
5/23/2019

 





12 

 

